PER CURIAM: The Government’s motion to dismiss this appeal pursuant to the appeal waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d 1292, 1297 (11th Cir, 2006) (appeal waiver “cannot be vitiated or altered by comments the court makes during sentencing”); United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of the right to appeal difficult or debatable legal issues or even blatant error).